Citation Nr: 0107860	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-21 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.  

2.  Entitlement to service connection for pes planus.  

3.  Entitlement to service connection for deviated nasal 
septum.  

4.  Entitlement to service connection for hypothyroidism

5.  Entitlement to service connection for cardiac disease.  

6.  Entitlement to service connection for a lung disability, 
including asthma.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney

ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to June 
1970, and had service in the Republic of Vietnam.  Service 
connection has been established for tinnitus, assigned a 10 
percent disability rating, and for hearing loss, assigned a 
noncompensable disability rating.  

Service connection was denied for dysentery by a rating 
decision in September 1971.  By a rating action of February 
1995, the Department of Veterans Affairs (VA) Regional Office 
(RO), Lincoln, Nebraska denied service connection for a 
stomach condition, asthma, and heart arrest, all claimed as 
residuals of Agent Orange exposure.  The RO informed the 
veteran of the rating action by letter in March 1995, and the 
decision became final when the veteran did not appeal.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200 (2000).  

When the veteran filed a claim in September 1998 for 
increased compensation for his hearing loss and tinnitus, he 
also claimed service connection for a stomach condition, 
asthma, and heart arrest as residuals of exposure to Agent 
Orange, and he claimed benefits based on a heart condition, 
lung condition and asthma as residuals of exposure to second 
hand smoke.  In December 1998, the veteran amended his 
compensation claim to include service connection for post-
traumatic stress disorder, hypothyroidism, pes planus, and 
deviated nasal septum.  

This appeal is from an April 1999 rating decision which 
included denial of increased compensation for the service-
connected tinnitus and hearing loss, but those denials were 
not appealed.  The subsequent notice of disagreement received 
in May 1999 was limited to the service connection issues, as 
was the statement of the case veteran and his representative 
were furnished in August 1999.  The veteran's substantive 
appeal, received in November 1999, listed the issues being 
appealed as new and material evidence to reopen a claim for 
service connection for a stomach disorder, and entitlement to 
service connection for hypothyroidism, pes planus or flat 
feet, deviated nasal septum, and a cardiac disease.  The 
issue of service connection for post traumatic stress 
disorder was listed on the form, but that entry was lined 
through and initialed by the veteran.  This action is 
recognized as a sufficient writing to constitute a withdrawal 
of his appeal for service connection for post-traumatic 
stress disorder, 38 C.F.R. § 20.204.  Consequently, that 
issue will not be further considered in this decision.  

A claim for service connection for a lung condition or asthma 
was included in the veteran's notice of disagreement and 
discussed in the statement of the case the RO furnished him 
in response thereto.  In his substantive appeal on VA Form 9, 
the veteran marked a box which reflected that he wanted to 
appeal all the issues listed on the statement of the case.  
Thus, even though the veteran did not include that issue in 
his written list of issues on the form, or otherwise refer to 
it, the Board must recognize it as a part of the appeal.  The 
issue is further discussed in the Remand section of this 
decision.  

In written arguments the representative has listed 
entitlement to an advisory/independent medical opinion, 
entitlement to a thorough and adequate contemporaneous 
examination, an inadequate VA examination, and entitlement to 
adequate reasons and bases as issues on appeal.  These items 
were listed without any explanation, rationalization or 
justification.  The Board would point out, that these matters 
are ancillary questions which can only be considered in the 
context of the veteran's underlying substantive claims; they 
are not separately appealable issues.  Determinations 
regarding whether any additional examination or an advisory 
medical opinion is warranted may be contested only as part of 
an appeal on the merits of the decision rendered on the 
primary issues by the agency of original jurisdiction.  See 
38 C.F.R. § 3.328 (2000) (regarding independent medical 
opinions).  Similarly, the adequacy of the reasons and bases 
of a decision denying benefits may be contested only as a 
part of an appeal on the merits of the decision rendered on 
the primary issues.  These arguments are recognized as such 
and will be considered in that context in the decision below.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's claim 
with regard to a stomach disorder and pes planus.  

2.  In February 1995, the RO denied entitlement to service 
connection for a stomach disorder, and the veteran did not 
appeal that determination.  

3.  In April 1999, the RO denied the veteran's request to 
reopen the claim for service connection for a stomach 
disorder claimed as a residual of Agent Orange exposure.  

4.  Evidence received since the February 1995 decision by the 
RO, when considered alone or in conjunction with all of the 
evidence of record, is not new and probative of the issue at 
hand, and thus is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

5.  Pes planus existed prior to the veteran's entry into 
military service.  There was no increase in severity of the 
pes planus during service.  


CONCLUSIONS OF LAW

1.  The February 1995 decision by the RO denying service 
connection for a stomach disorder has become final and the 
evidence received since that decision is not new and 
material; therefore, the veteran's claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302 (2000).  

2.  The veteran's preexisting pes planus was not aggravated 
during his period of active military service.  38 U.S.C.A. §§ 
1110, 1153, 5107 (West 1991); 38 C.F.R. § 3.306(b) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background New and Material Issue

In March 1995, the RO notified the veteran that his claim for 
service connection for a stomach condition, which he had 
claimed was a residual of Agent Orange exposure, had been 
denied the previous month because the service records were 
negative for evidence of a chronic stomach disorder and 
service connection was not warranted by regulation for a 
stomach condition based on exposure to herbicides in Vietnam.  
In September 1998 he requested that his claim for service 
connection for a stomach condition be reopened.  By a rating 
action in April 1999, the RO found that new and material 
evidence adequate to reopen the claim had not been submitted.  
This appeal ensued.  

As noted, the veteran's initial claim was denied by the RO in 
February 1995.  The evidence available to the RO at the time 
of that rating action consisted of the following:

In the Report of Medical History section of the enlistment 
physical examination in July 1964, the veteran provided the 
information that he had been for an office call to a private 
doctor who had examined him for stomach trouble.  The abdomen 
and viscera were normal on the entrance clinical examination.  

When the veteran was evaluated by the cardiology service in 
June 1965, it was reported that in April 1964, after he had 
eaten a big meal he "heaved" violently following it.  
Reportedly, the food was mixed with blood.  He saw a 
physician for what was described as "stomach trouble" and 
took medication for what was thought to be food poisoning.  
Since then, the veteran had had no abdominal pain, but when 
"slightly nervous" he had to eat slowly because he felt 
that he would heave his food up.  Occasionally, pickles, 
relishes and fatty foods led to an uneasy abdominal feeling.  
Reportedly, the veteran had gained 25 pounds in boot camp and 
subsequently lost 15 pounds while he was on leave because of 
a poor diet.  

The service medical records reflect that the veteran had 
diarrhea for 2 days in December 1967.  He was treated with 
Kaopectate and paregoric for 36 hours.  Two days later, the 
veteran complained of sharp stomach pains since that morning.  
The impression was probable enteritis and possible 
(suspected) hepatitis, but no test facilities were available.  
The veteran returned in two days for a recheck of the stomach 
pains.  Tenderness and distress in the right upper quadrant 
was diminished, but still present to some degree.  There was 
then no diarrhea or vomiting.  The impression was that sub-
clinical hepatitis still could not be ruled out, but that it 
was probably just "GIs."  The veteran next had diarrhea for 
4 days in February 1968.  He was treated with Kaopectate and 
paregoric.  In April 1968, the veteran had diarrhea for one 
day.  He was instructed to increase salt intake and take 
Kaopectate.  The veteran was also given Kaopectate in 
September 1968 for a complaint of cramps.  

On physical examinations in May 1965, January 1966, August 
1966, October 1966, September 1967, October 1968, and October 
1969, there were no stomach symptoms recorded and no chronic 
disorder of the stomach was demonstrated on examination.  

The abdomen and viscera were normal on clinical evaluation on 
the veteran's final separation examination in June 1970.  

The veteran filed a claim for service connection for 
dysentery in June 1971.  When he had a special 
gastrointestinal examination by the VA in August 1971, he 
reported that he had been treated during service for 
recurrent attacks of diarrhea lasting for several days.  He 
stated that each time he was given Kaopectate and the 
diarrhea ceased.  Since leaving the service he had had only 
an occasional cramp and soft stool.  His appetite was normal 
and he never had blood in his stools.  Evaluation of the 
abdomen revealed no palpable masses, spasms or rigidity.  The 
diagnosis was dysentery, not found.  The post service 
evidence until 1995 is negative for findings of a chronic 
stomach disorder, including hepatitis or its residuals.  

The evidence submitted subsequent to the February 1995 
decision by the RO includes private and VA medical reports 
which are negative for evidence of a chronic stomach 
disorder, except that when the veteran was hospitalized by 
the VA in March 1991, he gave a history of vague epigastric 
distress and discomfort dating back to 1988, when was taking 
nonsteroidal anti-inflammatory agents.  The hospital report 
includes diagnoses of mild enteritis and duodenitis, and 
history of hiatal hernia.  

In April 1999, the RO denied the veteran's claim that there 
was a new factual basis for service connection for a stomach 
disorder claimed as residuals of Agent Orange exposure.  The 
RO noted that the evidence did not contain any support for a 
relationship between a stomach condition and Agent Orange 
exposure, or for service connection on any other basis.  

Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2000).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

The RO's decision of February 1995 denying service connection 
for a stomach disorder became final when it was not appealed 
within a year.  38 U.S.C.A. § 7105.  In order to reopen a 
final decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative as to each element that was a specified 
basis for the last disallowance.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  

One contention is that herbicide exposure caused the veteran 
to develop a stomach disorder.  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) (2000) are met 
even though there is no record of such diseases during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non- Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and Soft- tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.309(e) (2000).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (2000).  

Under 38 U.S.C.A. § 1116(b)(1) (2000), when the Secretary of 
VA determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure of humans to an herbicide agent and the occurrence 
of a disease in humans, the Secretary must prescribe 
regulations providing that a presumption of service 
connection is warranted for that disease.  

As published in 64 Federal Register 59232-43 (November 1999), 
the Secretary of VA has determined that a presumption of 
service connection due to exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era was not warranted 
for certain diseases, including a chronic stomach disorder.  
The Secretary cited numerous studies and concluded that, 
based on the available evidence, a positive association did 
not exist between chronic stomach disability and herbicide 
exposure.  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to herbicide agents that were used in Vietnam (See 38 C.F.R. 
§ 3.309(e)), but must also determine whether the disability 
is the result of active service under 38 C.F.R. § 3.303(d).  
In other words, the fact that the illness may not meet the 
requirements of 38 C.F.R. § 3.309 would not in and of itself 
preclude the appellant from establishing service connection 
as he may, in the alternative, establish service connection 
by way of proof of actual direct causation, showing that his 
exposure to an herbicide during service caused any disorder.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

In this case, although the veteran had episodic bouts of 
diarrhea and on occasion abdominal discomfort or cramping 
during service, the service medical records do not reflect 
the presence of a chronic stomach disorder during service.  
It is not unusual for people to have periodic episodes of 
stomach distress.  Evidence of a chronic disease or 
disability is required for a grant of service connection.  
Although there was one reference to enteritis during service, 
there were normal findings on periodic medical examinations 
during service and on the final separation examination.  
Also, there is no post-service evidence of record of any 
chronic stomach disorder which has been linked to the 
veteran's active duty.  Consequently, the objective evidence 
supports a conclusion that the veteran's complaints in 
service were acute and resolved without residual disability.  

The veteran's final separation from service was in June 1970.  
A chronic stomach disorder was not manifested when the 
veteran had a special gastrointestinal examination by the VA 
in August 1971.  Subsequent clinical evidence is negative for 
manifestations of chronic stomach disability which may be 
attributed to service.  No clinician has attributed any 
current stomach disorder to service.  When the veteran had 
epigastric complaints on VA hospitalization in March 1991, it 
was noted that these dated back only to 1988 when he was 
taking nonsteroidal anti-inflammatory agents.  The evidence 
does not reflect that the veteran has a chronic stomach 
disorder attributable to his active military service, 
including the claimed exposure to herbicides in Vietnam.  The 
decision by the RO denying compensation benefits in February 
1995 was appropriate based on the evidence then of record and 
no new and material evidence has been presented since then 
which would warrant reopening the claim.  

Again, regarding the argument that the veteran was exposed to 
Agent Orange during service and that that exposure may have 
resulted in the development of a stomach condition, although 
service connection may be established for a number of 
disabilities on a presumptive basis as resulting from Agent 
Orange exposure based on service, chronic stomach disability 
as claimed here is not among the listed conditions, thus, he 
may not be presumed to have been exposed to Agent Orange 
during service.  McCartt v. West, 12 Vet. App. 164 (1999).  
In addition, there is no independent medical evidence 
establishing that the veteran has a chronic stomach disorder 
that was caused by exposure to Agent Orange during service.  
For these reasons it is apparent that service connection is 
not warranted either on the basis of direct service 
incurrence, or on the basis of the presumptive provisions of 
the law; including on the basis that the claimed disorder was 
due to any herbicide exposure during service.  

In comparing the evidence available at the time of the 1995 
decision with that subsequently presented, the pertinent 
factual situation regarding the claim for service connection 
remains essentially the same.  The objective evidence 
reflects that there is no clinical confirmation for a finding 
that a chronic stomach disorder existed during service or 
that a chronic stomach disorder was manifest for many years 
thereafter.  Further, there is no objective support for the 
veteran's contention that he has a stomach condition which 
may be related to exposure to herbicides in Vietnam.  

To the extent that the statements from the veteran could be 
construed as new evidence, they are immaterial because they 
do not constitute competent evidence upon which to confirm 
the initial manifestations of a stomach disorder.  The reason 
for this is that lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  While 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  

In summary, the fact remains that no objective evidence has 
been presented since February 1995, which would change the 
outcome of the decision made then.  Accordingly, it is the 
judgment of the Board that evidence received since the 
February 1995 decision by the RO is not new and material to 
reopen the claim.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim.  See Graves v. Brown, 9 Vet. App. 172, 173 
(1996).  In this regard, the above discussion informs the 
appellant of the steps he needs to fulfill in order to reopen 
his claim, and an explanation why his current attempt to 
reopen the claim must fail.  38 C.F.R. § 3.400(g) (2000).  
During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  While the VCAA 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, the VCAA does not apply to claims which 
have previously disallowed except where new and material 
evidence is presented or secured. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A(f).

The benefit of the doubt doctrine does not apply in this case 
because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

Factual Background of the Pes Planus Claim

The report of the enlistment examination in July 1964 
reflects that the veteran's feet were normal on clinical 
evaluation.  However, the examiner reported that the veteran 
had a complaint of pain in the "arch area" of both feet 
after standing for 1/2 hour.  He had not consulted a physician 
about this, and he had never used arch support shoes.  It was 
noted that he had participated in football (with taping) and 
track (without taping).  When the veteran was examined for 
active duty at the recruit depot in October 1964, pes planus 
was noted as a defect.  

On physical examination in January 1965, it was reported that 
the veteran had no symptoms of his 2nd degree pes planus, 
which was not considered disabling.  In the Report of Medical 
History section of that examination report, the veteran 
reported that he had been turned down for the Marines in July 
1964 because of flat feet; that he later went to a foot 
specialist who said they were O.K.; and that his feet gave 
him no trouble at boot camp.  By virtue of the 1965 
examination, the veteran was accepted for assignment to 
flight training as a student aviator.  

On physical examinations in May 1965, January 1966, August 
1966, October 1966, September 1967, October 1968, and October 
1969, and on the separation medical examination in June 1970, 
the veteran's feet were described as normal, no defect of the 
feet was noted, and no foot complaints were recorded.  

On examination by the VA in August 1971, no abnormality of 
the feet was demonstrated.  

The post service medical evidence, which includes numerous 
private clinical records during the 1990's, is negative for 
findings of chronic foot disability.  


Analysis of the Pes Planus Claim

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became effective.  The Veterans Claims Assistance Act 
of 2000 essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Here, the objective evidence is clear regarding 
the decision warranted.  The RO has completed all apparent 
necessary development and there are no obvious potential 
leads to more pertinent evidence, therefore the Board is 
prepared to render a decision on the merits of this issue on 
appeal.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during 
and subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304 (2000).  

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  

The record reflects that pes planus clearly existed prior to 
service and there has been no substantial contention 
otherwise.  Inasmuch as the service medical records are 
negative for any foot complaints during service, it is a 
reasonable conclusion that the condition was asymptomatic 
during service.  The post service evidence reflects that the 
feet were normal on examination by the VA shortly after the 
veteran's separation from service.  The post service evidence 
does not reflect the existence of any foot symptoms for 
decades after service.  No clinician has attributed any 
current foot disability to service.  Here, it is the judgment 
of the Board that pes planus underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service, and that 
therefore aggravation may not be conceded and service 
connection is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a stomach 
disorder, the appeal is denied.  

Entitlement to service connection for pes planus is denied.  


REMAND

Regarding the other disorders for which service connection is 
claimed, deviated nasal septum, hypothyroidism, cardiac 
disease, and lung disability/asthma, it is the judgment of 
the Board that additional development of the clinical 
evidence would be helpful prior to a decision on the merits.  

Specifically, the veteran's nose was termed normal on the 
enlistment medical examination of July 1964.  When he was 
examined in May 1965, there was a diagnosis of deflection of 
the nasal septum to the left with an adequate airway, not 
considered disabling.  When he was evaluated by the 
cardiology service in June 1965, it was reported that there 
was no history of significant trauma other than two blows to 
the head in the past which led to unconsciousness for short 
periods of time.  There is no objective evidence that either 
blow to the head was absorbed by the nose.  The same left 
nasal septum deviation was reported on examination in January 
1966, but not mentioned thereafter, including on VA 
examination in August 1971.  Post service records do not 
mention it either.  It is the judgment of the Board, however, 
that in light of the Veterans Claims Assistance Act of 2000, 
it is not unreasonable to conclude that the veteran is 
entitled to a current medical examination to determine if he 
has any residuals of the deviated nasal septum which was 
first noted during service.  

Regarding the claim for service connection for 
hypothyroidism, there was a diagnosis of mild hypothyroidism, 
asymptomatic, when the veteran was evaluated by a medical 
board during service in September 1965 and he was taking 
thyroid medication.  The veteran was termed euthyroid, that 
is, he had a normally functioning thyroid (as a result of his 
medication?).  The medical board expressed the opinion that 
the condition existed prior to service, but it is unclear how 
that conclusion was reached.  No thyroid abnormality had been 
reported on the service entrance examinations or during the 
initial months of active service.  The post service medical 
evidence is non-contributory regarding the question of 
whether the veteran has any post service residuals of 
hypothyroidism, for example if he has continued to require 
medication.  

When the veteran had a physical examination during service in 
May 1965 he was referred for a cardiology consultation 
because of a 1st degree heart block on electrocardiogram.  
Following further examination, the heart block was felt to be 
due to parasympathetic tone elevation and was deemed of no 
clinical significance as regards cardiovascular disease.  The 
impression was no evidence of cardiovascular disease.  The 
veteran was hospitalized in August 1965.  The diagnosis was 
heart block, 1st degree, intermittent, with no demonstrable 
evidence of cardiac disease.  In September 1965, the veteran 
was returned to limited duty while awaiting a Physical 
Evaluation Board determination.  In October 1965 he was found 
physically qualified to perform the duties of his rank and in 
February 1966 he was found physically qualified for duty 
involving the actual control of aircraft and for appointment 
to commissioned rank.  He thereafter served on active duty as 
a pilot until June 1970, and the heart and vascular system 
were evaluated as normal on his final separation examination.  
No cardiovascular system abnormality was demonstrated on VA 
examination in August 1971, and decades elapsed thereafter 
without apparent cardiac problems, until the veteran was 
hospitalized in August 1993 for evaluation of a possible 
inferoposterior myocardial infarction.  It was reported then 
that the veteran had no previous cardiac history.  The 
discharge diagnoses were recurrent neurocardiogenic syncope 
requiring DDDR pacemaker placement, and angiographically 
documented normal coronary arteries.  

While the current record requires that the Board recognize 
the issues of service connection for a lung disability or 
asthma as being in appellate status, the record is somewhat 
ambiguous.  The veteran may not be pursuing that issue and 
clarification is warranted.  If the claim is continued, the 
RO should consider that the veteran has reported that he 
never smoked, but that he was exposed to a tremendous amount 
of second hand smoke while in the service, and that he has 
lung disability secondary to Agent Orange exposure.  The 
service medical records are negative for manifestations of 
chronic respiratory disease or disability.  Also, the 
respiratory system was normal on examination by the VA post 
service in August 1971.  In a November 1999 statement, the 
veteran related that all his treatment had been at VA 
hospitals in Grand Island, Lincoln, and Omaha; and that he 
has asthma, but had not been treated for it.  Based on the 
current record, it is unclear what lung disability the 
veteran has and how, or when, the veteran learned that he has 
asthma.  [The record does contain reports of treatment for 
allergies since 1988 which include a notation of lowered 
pulmonary function, but do not contain clear, pertinent 
diagnoses.]  The Veterans Claims Assistance Act of 2000 
requires further development.  The RO needs to consider the 
matter and inform the claimant and the claimant's 
representative of the evidence they should provide and what, 
if any, it is contemplated that the VA will obtain.  

Inasmuch deviated nasal septum, hypothyroidism, and heart 
block may be recognized as disabilities, if the facts support 
such a conclusion, it is the judgment of the Board that the 
veteran would benefit from having further clinical 
examinations regarding the claims he has submitted, and that 
such action is reasonable in these circumstances.  The Board 
is not satisfied that all relevant facts have been properly 
developed to extent required by the VCAA.  This Remand is 
consistent with VA's current mandate to fully assist veterans 
in development of their claims as set forth in the Veterans 
Claims Assistance Act of 2000.  

It is the judgment of the Board that this case should be 
remanded to the RO for additional development of the clinical 
evidence, including an opinion on VA examination regarding a 
relationship, if any, between any pertinent current 
manifestation of deviated nasal septum, hypothyroidism, A 
lung condition including asthma, or a cardiac disease and the 
veteran's active military service.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  If the veteran wishes to withdraw the 
issue of service connection for lung 
disability/asthma, he should inform the 
RO in writing, otherwise the RO should 
further develop the claim under the VCAA.  
The RO should request data from the 
veteran regarding all treatment for any 
lung disability/asthma, including the 
names and addresses of all providers of 
treatment, the dates treatment was 
furnished, etc., especially information 
regarding any clinician(s) who diagnosed 
asthma.  The RO should utilize 
information supplied by the veteran to 
complete the record.  

2.  The RO should inquire of the veteran 
whether he received any treatment for 
deviated nasal septum, hypothyroidism, or 
cardiac disease after his service 
separation, other than what he has 
already furnished with regard to his 
cardiovascular problems since 1993. He 
should be queried as to the circumstances 
thereof, the name of treatment 
provider(s), the location, etc.  The RO 
should utilize any data supplied by the 
veteran to obtain pertinent treatment 
records.  

3.  Thereafter, depending on the results 
obtained pursuant to items one and two, 
the veteran should be scheduled for VA 
medical examinations by appropriate 
examiners.  The questions to be resolved 
appear to include a determination whether 
it is at least as likely as not that any 
current manifestation of a deviated nasal 
septum, hypothyroidism, a lung condition 
or asthma or cardiac disease has its 
origin in service, or otherwise provides 
a basis for establishing a nexus between 
any pertinent current disability and 
service.  All indicated studies should be 
completed and all indicated findings 
reported in detail.  The examiner(s) 
should provide a fully reasoned opinion 
and support the opinion by discussing 
medical principles as applied to the 
specific medical evidence in the 
veteran's case as applicable.  In order 
to assist the examiner(s) in providing 
the requested information, the claims 
folder (containing a copy of this REMAND) 
must be made available to the examiner(s) 
and be reviewed prior to the examination.  

4.  After the above development, the RO 
should reajudicate the issues remaining 
on appeal.  To the extent that such 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be provided to the veteran 
and his representative.  

The veteran and his representative should be afforded the 
appropriate amount of time to respond to actions by the RO, 
including the issuance of a supplemental statement of the 
case.  Then, the entire claims folder should be returned to 
the Board, if in order.  No action is required of the veteran 
until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

